





EXECUTION COPY


SECOND AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT
SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of November 25,
2016 (this “Amendment”), among KELLOGG FUNDING COMPANY, LLC, a Delaware limited
liability company (the “Seller”), KELLOGG BUSINESS SERVICES COMPANY, a Delaware
corporation (the “Servicer”), COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a
Purchaser, each of the other PURCHASERS party hereto from time to time, and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as administrative agent (the
“Administrative Agent”) for each of the Purchasers.
RECITALS
WHEREAS, the parties refer to that certain Receivables Purchase Agreement dated
as of July 13, 2016, as amended by First Amendment to Receivables Purchase
Agreement dated as of September 29, 2016 (as so amended, the “Existing
Receivables Purchase Agreement” and, as further amended, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”)
among the parties to this Amendment. Unless otherwise provided elsewhere herein,
capitalized terms used herein shall have the respective meanings assigned
thereto in the Receivables Purchase Agreement, and, in addition, this Amendment
is to be interpreted and construed in accordance with the provisions set forth
in Section 1.02 of the Receivables Purchase Agreement; and
WHEREAS, the parties to this Amendment have agreed to amend the Existing
Receivables Purchase Agreement on the terms and conditions set forth in this
Amendment;
NOW, THEREFORE, the parties to this Amendment hereby agree as follows:
SECTION 1.Amendments to Existing Receivables Purchase Agreement. Effective as of
the Effective Date (as defined below), subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the Existing Receivables
Purchase Agreement is hereby amended as follows:


(a)The first sentence of Section 2.02(b) of the Existing Receivables Purchase
Agreement is hereby amended by deleting such sentence and substituting, in lieu
thereof, the following:


A Cash Outlay Notice shall be delivered to the Administrative Agent not later
than 11:00 a.m. (New York City time) on the second (2nd) Funding Notice Business
Day prior to the Cash Outlay Date on which Cash Outlays are requested.
(b)Annex I to the Existing Receivables Purchase Agreement is hereby amended by
adding the following definition in the appropriate alphabetical order:


“Funding Notice Business Day” means any day other than (a) a Saturday or Sunday
or (b) a day on which banking institutions located in New York, New York or
Luxembourg, Luxembourg are permitted or required by applicable law or regulation
to remain closed.
(c)Annex I to the Existing Receivables Purchase Agreement is hereby amended by
deleting the definition of “Reporting Date” and substituting, in lieu thereof,
the following:







--------------------------------------------------------------------------------





“Reporting Date” means (a) before the Facility Termination Date, with respect to
each Monthly Period, the second Funding Notice Business Day prior to the
Settlement Date with respect to such Monthly Period and (b) from and after the
Facility Termination Date, with respect to such periods (each not to be shorter
than a week) as Administrative Agent, in its sole discretion, may select, the
number of Business Day(s) after the last day of the applicable period as the
Administrative Agent, in its sole discretion, may select, but in no event less
than two Business Days.
SECTION 2.Conditions Precedent. The amendments set forth in Section 1 above
shall become effective as of the date (the “Effective Date”) upon which the
following conditions precedent shall have been satisfied:


(a)Amendment. The Administrative Agent shall have received, on or before the
date hereof, counterpart signature pages to this Amendment executed by each of
the parties to this Agreement.


(b)Performance Undertaking. The Administrative Agent shall have received, on or
before the date hereof, counterpart signature pages to the Reaffirmation of
Performance Undertaking Agreement dated as of the date hereof made by the Parent
in favor of the Administrative Agent.


SECTION 3.Representations and Warranties of the Borrower. Each of the Seller and
the Servicer hereby represents and warrants to each Purchaser and the
Administrative Agent that, on and as of the date hereof:


(a)this Amendment has been duly executed and delivered by it, and this Amendment
and the Existing Receivables Purchase Agreement as amended hereby constitute,
its legal, valid and binding obligations, enforceable in accordance with their
respective terms subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law); and


(b)its representations and warranties contained in the Receivables Purchase
Agreement or in the other Transaction Documents to which it is a party are true
and correct in all material respects as of the date hereof, with the same effect
as though made on such date (after giving effect to this Amendment), except to
the extent such representation or warranty expressly relates only to a prior
date.


SECTION 4.Miscellaneous.


(a)This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.06 of the Receivables Purchase Agreement.


(b)Except as expressly modified as contemplated hereby, the Receivables Purchase
Agreement is hereby confirmed to be in full force and effect in accordance with
its terms and is hereby ratified and confirmed. This Amendment is intended by
the parties to constitute an amendment and modification to, and otherwise to
constitute a continuation of, the Receivables Purchase Agreement, and is not
intended by any party and shall not be construed to constitute a novation
thereof or of any obligation of any party thereunder. This Amendment shall
constitute a Transaction Document.


(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the
Receivables Purchase Agreement.







--------------------------------------------------------------------------------





(d)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed signature page to this
Amendment by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.


(e)The provisions of this Amendment are intended to be severable. If any
provision of this Amendment shall be held invalid, illegal or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without in any manner affecting the validity, legality or
enforceability of such provision in any other jurisdiction or the remaining
provisions hereof in any jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


(f)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(g)EACH OF THE SELLER, THE SERVICER, THE ADMINISTRATIVE AGENT AND EACH PURCHASER
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4(g).


(h)The parties to this Amendment agree that in connection with the next
amendment, if any, to the Receivables Purchase Agreement, they will discuss
potential changes to Section 2.12 of the Receivables Purchase Agreement and
related provisions to provide for the ability of individual Purchasers to
terminate their purchases thereunder (while other Purchasers continue to make
purchases).


[Signature pages follow]
    







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Amendment as of the date first above written.
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent and
Purchaser


By:    _______    /s/Raymond Dizon            
Name: Raymond Dizon
Title: Executive Director


By:    _______    /s/Thomas Giuntini            
Name: Thomas Giuntini
Title: Executive Director







--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
as a Purchaser


By:    _______    /s/Eric Williams        
Name: Eric Williams
Title: Managing Director





--------------------------------------------------------------------------------







KELLOGG BUSINESS SERVICES COMPANY,
as Servicer


By:    _______    /s/Joel Vanderkooi        
Name: Joel Vanderkooi
Title: VP-Treasurer





--------------------------------------------------------------------------------







KELLOGG FUNDING COMPANY, LLC,
as Seller
By:
___/s/Joel Vanderkooi        

Name: Joel Vanderkooi
Title: Treasurer





